Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 9-28-22.
	Claims 1-30 are pending in the instant application.


Election/Restrictions
Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9-28-22.
Applicant’s election without traverse of Group I, claims1-28, Structure 7 and the linker set forth in Figure 26 in the reply filed on 9-28-22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.  The specification, prior art and claims do not adequately describe the expansive genus of nucleic acid multimers claimed.
The breadth of the claims:
The claims are broadly drawn to compounds comprising Structures 7, 8, 11-15 comprising multimers comprising double stranded oligonucleotides and single stranded oligonucleotides of any length, and covalent linkers interspersed therein.
The teachings in the specification: 
The specification teaches single stranded dimers, multimers, and precursors thereof comprising 20-22 nucleobases in length (see e.g., pages 69-72, 79, 80, 84, 93 of the instant specification).
The specification, however, does not concisely teach a representative number of species of the broad genus of nucleic acid constructs claimed.  The scope of the claims includes numerous structural variants (e.g. single stranded and double stranded multimers of any length), and so the claimed genus is highly variant because a significant number structural differences between genus members is permitted. 
The specification fails to teach or adequately describe a representative number of species in the broadly claimed genus of nucleic acid structures such that the common attributes or characteristics concisely identifying members are exemplified. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. 
Thus, Applicant was not possession of the broad genus of structures claimed.
Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
10-22-22
/JANE J ZARA/Primary Examiner, Art Unit 1635